Citation Nr: 1143670	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-18 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  He also had a preceding period of active duty for training from March to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's application to reopen the previously denied service connection claims for hearing loss and tinnitus.  

In December 2010, the Board reopened both claims and remanded them to the agency of original jurisdiction (AOJ) for further development.  As discussed below, the prior remand directives were substantially completed, and no further remand is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  No hearing was requested.


FINDINGS OF FACT

1.  Although the Veteran had some hazardous noise exposure during service, he also had significant post-service occupational noise exposure without hearing protection; and the weight of the evidence does not establish continuous symptomatology of hearing loss since service, hearing loss to a compensable degree within one year following discharge from active service, or that the current hearing loss was incurred or aggravated as a result of service.

2.  Although the Veteran had some hazardous noise exposure during service, he also had significant post-service occupational noise exposure without hearing protection; and the weight of the evidence does not establish continuous symptomatology of tinnitus since service, or that the current tinnitus was incurred or aggravated as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in April 2008, prior to the initial unfavorable decision, of the evidence and information necessary to substantiate his claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  No further notice is required.  

Concerning the duty to assist, the Veteran's service treatment records were obtained and considered.  A November 2006 VA treatment record and a September 2008 private opinion and audiogram have also been considered.  The Veteran has not identified any further VA or private treatment, and there is no other indication of any pertinent, outstanding medical records.  There is also no indication that the Veteran receives disability benefits pertaining to the claimed conditions from the Social Security Administration.  

To the extent that any VA treatment records may remain outstanding, there is no indication that they would contain any information that would be helpful to the Veteran's claim.  Rather, the current evidence establishes a current hearing loss disability and tinnitus, and the remaining question is whether such conditions are linked to service.  The Veteran has not asserted that any VA provider has told him that either condition is related to service.  Further, he has not identified any VA treatment prior to November 2006, or within the first several years following separation from service.  Accordingly, there is no indication that any possibly outstanding VA treatment records are pertinent to the Veteran's claim, and he is not prejudiced by their absence.  

The Veteran was also afforded a VA audiological examination in connection with his claims in January 2011, as directed in the prior remand.  Neither the Veteran nor his representative have argued that this examination is inadequate for adjudication purposes.  The Board notes that the examiner identified all currently diagnosed disabilities and offered an opinion, with adequate supporting rationale, as to whether the current hearing loss or tinnitus was incurred or aggravated by service, as directed in the prior remand.  Although the examiner did not expressly identify the approximate onset date of each disability (i.e., prior to, during, or since military service), she noted the normal hearing tests upon entry and separation from active service, the lack of documented complaints or treatment during service, and the Veteran's report of an onset of tinnitus after service.  These are all probative as to the date of onset of disability, and they were considered in the examiner's opinion as to the etiology of the claimed disabilities.  Additionally, the examiner stated that she was unable to offer an opinion as to whether the Veteran's hearing loss was present within one year after discharge from active service without resorting to speculation.  The examiner provided the reasoning for her inability to offer a non-speculative opinion, as directed in the prior remand.  Further, as such conclusion was based on all available and procurable evidence and was not based merely on any limits in the examiner's knowledge or expertise, it constitutes a valid opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  

For the foregoing reasons, the prior remand directives concerning the VA examination were substantially completed.  Further, the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran asserts that he currently has hearing loss and tinnitus as a result of hazardous noise exposure during military service.  Specifically, he reports noise exposure as a motor sergeant in the 111th Combat Engineers division in the Republic of Vietnam without adequate hearing protection.  The Veteran points to a November 2006 VA audiological evaluation and a September 2008 private audiogram and opinion in support of his claims.  See, e.g., May 2008 statement and April 2009 substantive appeal (VA Form 9); June 2009 representative arguments.

There is no documentation of any noise exposure in the Veteran's service records.  However, he is competent to report noise exposure, as this issue is factual in nature and is observable by his own senses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr, 21 Vet. App. at 307-08.  In addition, service records confirm that the Veteran's military occupational specialty was truck master, and that he served in the 111th Engineer Company in Vietnam from 1968 to 1969.  See DD Form 214.  This is generally consistent with the Veteran's reports of his military duties.  

As the Veteran has asserted that he served in a Combat Engineer's division, the Board has considered the provisions concerning combat veterans.  In particular, if the evidence of record establishes that a veteran engaged in combat with the enemy, it will be presumed that the claimed in-service event or injury occurred as he or she reported if such event or injury is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incident, unless there is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In this case, the evidence of record does not establish that the Veteran engaged in combat with the enemy.  In this regard, the Veteran did not receive any awards or decorations indicative of combat, his military occupational specialty is not consistent with engaging in combat, and there is no other evidence of record indicating that he engaged in combat with the enemy.  As such, these relaxed evidentiary presumptions do not apply.  

Nevertheless, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence does establish some level of hazardous noise exposure during service.  To warrant service connection, the evidence must also demonstrate a current disability as a result of such in-service noise exposure.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the Veteran had pure tone thresholds greater than 40 decibels at the 4000 Hertz level bilaterally, specifically 70 decibels, during the January 2011 VA examination.  Therefore, a current bilateral hearing loss disability is established.  There is also a current disability of tinnitus, as established by the Veteran's lay testimony and confirmed at the VA examination.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that tinnitus is readily observable and does not require medical expertise to establish its existence).

Concerning etiology, the Veteran's service treatment records reflect no complaints, treatment, or diagnosis of hearing loss or tinnitus.  Upon entry into active duty in April 1968, audiometric testing revealed pure tones at 500, 1000, 2000, and 4000 Hertz ranging from 0 to 10 decibels in the right ear, and from 0 to 20 decibels in the left ear.  At the November 1969 separation examination, pure tones at 500, 1000, 2000, 3000, and 4000 Hertz ranged from 0 to 15 decibels in the right ear, and from 0 to 20 decibels in the left ear, with a pure tone threshold of 30 decibels at 6000 Hertz in the left ear.  The Veteran subjectively denied any ear, nose, or throat trouble and any hearing loss during the November 1969 separation examination.  

As noted by the January 2011 VA examiner, the entrance and exit examination results reflect hearing within normal limits at all levels bilaterally, with the exception of mild hearing loss at the 6000 Hertz level upon separation from service in April 1969.  Only the levels from 500 to 4000 Hertz are considered to establish a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Board notes that it is not necessary to meet VA's criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

The Veteran did not report any date of onset of disability or treatment for hearing loss or tinnitus in his August 2006 claim for VA benefits (VA Form 21-526).  However, in a November 2006 VA audiological evaluation for treatment purposes, the Veteran reported hearing loss (right greater than left) and constant tinnitus in both ears since November 1969.  Similarly, in a May 2008 statement and in his April 2009 substantive appeal, the Veteran asserted that he has had hearing loss and tinnitus since he was discharged from the military.  He stated that he was told upon separation from service that he had defective hearing based on his exit physical.  The Veteran further stated that he has had constant ringing in the ears for "as long as [he] can remember."  There is no indication of the date of onset of hearing loss or tinnitus in the September 2008 private audiogram or opinion.  At the January 2011 VA examination, the Veteran did not indicate the date of onset of his hearing loss.  He could not recall the specific date or circumstances of tinnitus onset, but he reported that it began "sometime after service."

The Board observes that the Veteran has only reported a VA audiological evaluation in November 2006 and a September 2008 private audiological evaluation.  He has not reported or identified any prior treatment for hearing loss or tinnitus, to include within the one year following separation from service.  However, the Veteran's statements as to continuity of symptomatology may not be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran is competent to report observable symptoms (including hearing difficulties and ringing in the ears) continuously since service, as well as what the military examiner told him about his condition upon separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  As noted above, the evidence reflect some degree of left ear hearing loss at 6000 Hertz upon separation from service, so it is possible that a military provider may have told the Veteran that there was some hearing loss at that time.  However, this does not constitute a disability for VA purposes, and it does not necessarily establish that the current hearing loss disability (based on pure tones at the 500 through 4000 Hertz levels) is related to service.  Further, the Board finds the Veteran's statements as to the timing of his symptoms of hearing loss and tinnitus to be not credible, as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that witness credibility may be impeached by a showing of interest, bias, or inconsistent statements).

Specifically, although the Veteran claims to have had hearing loss and ringing in the ears continuously since his return from Vietnam in November 1969, he affirmatively denied any ear, nose, or throat problems, or any hearing loss in his November 1969 separation examination.  The latter evidence is more probative, as it was contemporaneous in time to the alleged onset of symptoms.  Further, although the Veteran reported continuous symptoms of hearing loss and tinnitus since service for VA treatment purposes in November 2006, this was several months after he filed his initial claim for VA compensation for such disabilities in August 2006.  Therefore, there is some indication of bias or interest in these statements.  There is also no evidence of any treatment, or of any reports of continuous symptomatology for treatment purposes or otherwise, prior to that time.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an incident, injury, or disease in service resulted in any chronic or persistent disability).  Additionally, the Veteran expressly stated during the January 2011 VA examination that his tinnitus began after discharge from service, although he could not remember the exact date or circumstances of onset.  This contradicts his prior statements.  Accordingly, considered all evidence of record, including but not limited to the lack of medical records for many years after service, the Board finds the Veteran's statements as to continuity of symptomatology of hearing loss and tinnitus to be not credible.

Upon evaluation and interview of the Veteran, as well as review of the service treatment records and VA and private medical evidence, the January 2011 VA examiner opined that the Veteran's hearing loss and tinnitus are less likely as not (less than 50/50 probability) incurred in or aggravated by active military service.  

In coming to this conclusion, the VA examiner considered the Veteran's reported history of unprotected noise exposure while in service.  Specifically, the Veteran reported frequent unprotected exposure to Howitzers and small arms fire during service, including one occasion in a foxhole when someone fired a weapon to his right and it felt "like someone hit [him] in the head with a brick."  As discussed above, service records generally indicate that the Veteran drove a truck or heavy vehicle and served in an engineer company in Vietnam, but there is no indication that he engaged in combat with the enemy.  The VA examiner also considered the Veteran's significant unprotected occupational noise exposure after service.  In particular, he reported exposure to motor and tractor noise while working in construction for 20 years, as well as from siren noise while working for the fire department for 28 years.  The Board notes that the Veteran also reported similar noise exposure before and after service during the November 2006 VA audiological evaluation for treatment purposes.  In addition to the lay and medical evidence of record, the VA examiner cited to several sources of medical literature in support of her opinions and conclusions, as summarized below.  

Concerning hearing loss, the VA examiner reasoned that the induction and separation audiograms indicate normal hearing through 4000 Hertz bilaterally.  She further stated that the Institute of Medicine concluded that, based on current knowledge of cochlear physiology, there is no sufficient scientific basis or reasonable basis for the existence of delayed onset hearing loss.  The examiner also noted that there was no shift in the Veteran's hearing between entrance and separation from service that was greater than normal measurement error (or more than 10 decibels).  The examiner was unable to resolve the question of whether the Veteran's sensorineural hearing loss was present within one year after discharge from service without resorting to mere speculation.  She explained that there is no evidence of record of a hearing test within one year after service.  As noted above, the Veteran has not reported any treatment during that period.  The examiner further explained that development or progression of hearing loss cannot be predicted or determined, as there are too many unknown variables such as intensity and duration of noise exposure subsequent to discharge, genetic predisposition, underlying health factors or risks for increased hearing loss, etc.  

With respect to tinnitus, the VA examiner noted that individuals that are exposed to high levels of noise will often report tinnitus.  However, the examiner stated that the Veteran had unprotected hazardous noise exposure both during service and for many years after service, and he reported during the examination that the approximate date of tinnitus onset was "sometime after service," despite his in-service noise exposure.  The examiner also indicated that the current tinnitus was as likely as not associated with hearing loss.

The Board notes that the Veteran has submitted a September 2008 private audiogram and opinion from an ear nose and throat (ENT) specialist, Dr. KJD.  Dr. KJD opined that the Veteran's tinnitus and sensorineural hearing loss (as shown by the audiogram) are due to noise-induced trauma while in active service, based on a review of the ENT examination and the audiogram.  However, the Veteran only reported a history of military noise exposure, with no indication of his more than 20 years of significant unprotected noise exposure after service, for this private evaluation and opinion.  There is also no indication that Dr. KJD reviewed or considered the Veteran's service treatment records, including his denial of hearing loss or ear problems upon separation from service and the audiometric testing results at that time, or the Veteran's report of an onset of tinnitus after service, as summarized above.  Moreover, Dr. KJD did not provide any rationale for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must be supported by an analysis that can be considered and weighed against other opinions).  All of these factors significantly limit the probative value of this private opinion.  

In contrast, the January 2011 VA examiner's opinion reflects consideration of all lay and medical evidence of record, including but not limited to service records and post-service noise exposure, and is supported by a complete rationale.  As such, the Board finds that the private opinion is outweighed by the VA examiner's opinion.  To the extent that the Veteran may be competent to testify to the etiology of his disabilities, the Board finds that his opinion is also outweighed by that of the VA examiner, who has medical expertise and considered all evidence of record, as well as available medical literature.

In summary, while the Veteran had some hazardous noise exposure during service, the weight of the evidence does not demonstrate a hearing loss disability or tinnitus during service, hearing loss to a compensable degree within one year following service, or continuous symptoms of hearing loss or tinnitus since service.  Further, the weight of the evidence does not establish a link between service and the current disabilities.  Accordingly, service connection is not warranted for tinnitus or hearing loss on a direct basis, to include based on continuity of symptomatology.  Service connection is also not warranted for hearing loss on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  





	(CONTINUED ON NEXT PAGE)


As the preponderance of the evidence is against service connection for bilateral hearing loss and tinnitus, the benefit of the doubt doctrine is inapplicable and the claims must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


